DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Introduction
This is a response to the applicant’s filing filed on 05/21/2020.  In virtue of this filing, claims 1-24 are currently presented in the instant application.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/21/2020 has been considered by Examiner and made of record in the application file.
Drawings
The drawing submitted on 05/21/2020 has been considered by Examiner and made of record in the application file.
Claim Objections
Claims 19 and 22 are objected to because of the following informalities:  Please insert the period at the end of the claim.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mai et al. (US Pub. No.: 2017/0012341, hereinafter, “Mai”) in view of Wong et al. (US Pub. No.: 2012/0001815, hereinafter, “Wong-1”) and further in view of Wong et al. (US Pub. No.: 2017/0338546, hereinafter, “Wong-2”).
Regarding claim 1, Mai teaches a wireless communication device (see figure 1), comprising:
a housing, having a frame (see figure 1, metal frame 103, [0011]);

a radio frequency (RF) module, being disposed on the circuit board and coupled to the first feeding point and the second feeding point (see figure 1, [0018], it is clearly seen that the mobile phone of Mai should be included a transceiver for transmitting/receiving the GPS/WIFI signal); 
a first metal conductor, coupling to the first feeding point and a second metal conductor, coupling to the second feeding point (see figure 1, feeding 111 and 112, GPS/WIFI antenna and diversity antenna, [0018]); and
the frame has at least one cut point, and each of the at least one cut point is formed in one of an upper portion, a lower portion, a left portion, and a right portion of the frame (see figure 1, break point 103A or 103B). It appear to examiner that arrange the cut point of the frame of the mobile phone would depend more upon the choice of the manufacturer and the choice of engineering, than on any inventive concept.
It should be noticed that Mai fails to teach an antenna, for transmitting and receiving an RF signal, the antenna comprising: a first metal conductor, coupling to the first feeding point and extending toward a lateral direction; and a second metal conductor, coupling to the second feeding point and extending toward a longitudinal direction. However, Wong-1 teaches an antenna, for transmitting and receiving an RF signal, the antenna comprising: a first metal conductor, coupling to the first feeding point and extending toward a lateral direction (see figure 11A, antenna 1104, feeding 1105); 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Wong-1 into view of Mai in order to support multi-band operation.
Mai and Wong-1, in combination, fails to teach the first metal conductor and the second metal conductor are formed by two parts of the frame respectively. However, Wong-2 teaches the first metal conductor and the second metal conductor are formed by two parts of the frame respectively (see figure 1, frame 101, [0020]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Wong-2 into view of Mai and Wong-1 in order to support multi-band operation.
Regarding claim 4, Mai further teaches the housing further has a back cover to define a receiving space, and the circuit board is disposed in the receiving space and defines a clearance area from the housing, and the antenna is disposed in the clearance area (see [0010-0011]).

Claims 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mai et al. (US Pub. No.: 2017/0012341, hereinafter, “Mai”) in view of Wong et al. (US Pub. No.: 2012/0001815, hereinafter, “Wong-1”) and further in view of Wong et al. (US Pub. No.: 2017/0338546, hereinafter, “Wong-2”) as applied to claim 1 above, and further in view of Chakam et al. (US Pub. No.: 2010/0277376, hereinafter, “Chakam”).
Regarding claim 2, Wong-1 teaches multiband resonant mode (see [0025]). Mai, Wong-1 and Wong-2, in combination, fails to teach an extension metal piece, coupling the first metal conductor to the second metal conductor. However, Chakam teaches an extension metal piece, coupling the first metal conductor to the second metal conductor of the antenna path (see figure 1, antenna 1, antenna 2, web connection 3, it is clearly seen antenna 1,2 and web connection 3 are metal for transmitting/receiving signal, [0039]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Chakam into view of Mai, Wong-1 and Wong-2 in order to support multi-band operation. 
Regarding claim 3, Wong-1 teaches the first metal conductor and the second metal conductor are formed on a surface of a carrier plate in the form of a plane metal layer (see figure 11A, antenna 1104 and 1107 are on same plane). Chakam teaches the extension metal piece is formed on an opposite surface of the carrier plate (see figure 1, antenna 1, antenna 2, web connection 3). It appear to examiner that arrange the element of antenna in a particular location would depend more upon the choice of the manufacturer and the choice of engineering, than on any inventive concept. In re Japikse, 86 USPQ 70 (CCPA 1950).




Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mai et al. (US Pub. No.: 2017/0012341, hereinafter, “Mai”) in view of Wong et al. (US Pub. No.: 2012/0001815, hereinafter, “Wong-1”) and Wong et al. (US Pub. No.: 2017/0338546, hereinafter, “Wong-2”) and further in view of Chakam et al. (US Pub. No.: 2010/0277376, hereinafter, “Chakam”).
Regarding claim 17, Mai teaches a wireless communication device (see figure 1), comprising:
a housing, having a frame (see figure 1, metal frame 103, [0011]);
a circuit board, having a plurality of ground terminal, a first feeding point, and a second feeding point (see figures 1-2, PCB 104, GND 115, 116, feed point 111-112, [0010-0116]);
a radio frequency (RF) module, being disposed on the circuit board and coupled to the first feeding point and the second feeding point (see figure 1, [0018], it is clearly seen that the mobile phone of Mai should be included a transceiver for transmitting/receiving the GPS/WIFI signal); and
a first metal conductor, coupling to the first feeding point and a second metal conductor, coupling to the second feeding point (see figure 1, feeding 111 and 112, GPS/WIFI antenna and diversity antenna, [0018]).
It should be noticed that Mai fails to teach an antenna, for transmitting and receiving an RF signal, the antenna comprising: a first metal conductor, coupling to the first feeding point and extending toward a lateral direction; and a second metal conductor, coupling to the second feeding point and extending toward a longitudinal direction. However, Wong-1 teaches an antenna, for transmitting and receiving an RF 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Wong-1 into view of Mai in order to support multi-band operation.
Mai and Wong-1, in combination, fails to teach the first metal conductor and the second metal conductor are formed by two parts of the frame respectively. However, Wong-2 teaches the first metal conductor and the second metal conductor are formed by two parts of the frame respectively (see figure 1, frame 101, [0020]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Wong-2 into view of Mai and Wong-1 in order to support multi-band operation.
Mai, Wong-1 and Wong-2, in combination, fails to teach an extension metal piece, coupling the first metal conductor to the second metal conductor. However, Chakam teaches an extension metal piece, coupling the first metal conductor to the second metal conductor (see figure 1, antenna 1, antenna 2, web connection 3, it is clearly seen antennas 1, 2 and web connection 3 are all metal for transmitting/receiving signal, [0039]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Chakam into view of Mai, Wong-1 and Wong-2 in order to support multi-band operation. 

Claims 18-21 and 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mai et al. (US Pub. No.: 2017/0012341, hereinafter, “Mai”) in view of Wong et al. (US Pub. No.: 2012/0001815, hereinafter, “Wong-1”) and Wong et al. (US Pub. No.: 2017/0338546, hereinafter, “Wong-2”) and further in view of Chakam et al. (US Pub. No.: 2010/0277376, hereinafter, “Chakam”) as applied to claim 17 above, and further in view of Kim et al. (US Pub. No.: 2017/0142241, hereinafter, “Kim”).
Regarding claim 18, Mai, Wong-1, Wong-2 and Chakam, in combination, fails to teach a first free end and a second free end of the first metal conductor form two cut points of the frame respectively, and the two cut points are filled with insulating substance. However, Kim teaches a first free end and a second free end of the first metal conductor form two cut points of the frame respectively, and the two cut points are filled with insulating substance (see figure 3B, [0124-0125]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Kim into view of Mai, Wong-1, Wong-2 and Chakam in order to support multi-band operation and have a good reception and transmission.
 Regarding claim 19, after combine, Wong-1 teaches the second metal conductor further extends toward the lateral direction and the longitudinal direction of the frame (see figure 11A, antenna 1107, it is clearly seen the communication device has a frame, [0023]).  Kim further teaches the two cut points are formed in one of an upper portion and a lower portion of the frame (see figure 3B, [0124-0125]).
Regarding claim 20, after combine, Wong-1 further teaches the first metal conductor further extends toward the lateral direction and the longitudinal direction of the frame (see figure 11A, antenna 1104, it is clearly seen the communication device has a frame, [0023]).  Mai further teaches the two cut points are formed in a left portion and a right portion of the frame respectively (see figure 1, break out 103A-103B).
Regarding claim 21, claim 21 is rejected the same the combination of claims 19-20 above.
Regarding claim 23, Wong-1 teaches the first metal conductor and the second metal conductor are formed on a surface of a carrier plate in the form of a plane metal layer (see figure 11A, antenna 1104 and 1107 are on same plane). Chakam teaches the extension metal piece is formed on an opposite surface of the carrier plate (see figure 1, antenna 1, antenna 2, web connection 3). It appear to examiner that arrange the element of antenna in a particular location would depend more upon the choice of the manufacturer and the choice of engineering, than on any inventive concept. In re Japikse, 86 USPQ 70 (CCPA 1950).
Regarding claim 24, Wong-2 further teaches the first metal conductor is coupled to the first feeding point via a first connector, and the second metal conductor is coupled to the second feeding point via a second connector (see figure 11A, feeding point 1105 and 1108, metal 1104, metal 1107).
Allowable Subject Matter
Claims 5-6 and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 5, the prior art made of record fails to clearly teach or fairly suggest the feature of the first metal conductor extends at least toward the lateral direction of the frame, the first metal conductor has a first free end and a second free end, the first metal conductor is extendedly coupled from a first extension point between the first free end and the second free end to the first feeding point, and the first metal conductor is coupled from a second extension point between the first extension point and the second free end to a first ground terminal via a passive component; and
the second metal conductor extends at least toward the longitudinal direction of the frame, the second metal conductor has a first endpoint adjacent to the second free end of the first metal conductor and a second endpoint away from the second free end of the first metal conductor, the second metal conductor is extendedly coupled from the first
endpoint to a second ground terminal and from the second endpoint to a third ground terminal respectively, and the second metal conductor is coupled from between the first endpoint and the second endpoint to the second feeding point.
Regarding claim 6, the prior art made of record fails to clearly teach or fairly suggest the feature of the extension metal piece coupled between the second free end of the first metal conductor and the first endpoint of the second metal conductor, and the plurality of resonant paths includes a low frequency resonant path, a first middle frequency resonant path, a second middle frequency resonant path, and a high frequency resonant path; wherein the low frequency resonant path starts from the first feeding point to the first free end of the first metal conductor, the first middle frequency resonant path starts from the first feeding point via the extension metal piece to the second ground terminal to which the first endpoint of the second metal conductor 
 	Regarding claim 22, the prior art made of record fails to clearly teach or fairly suggest the feature of the first metal conductor extends at least toward the lateral direction of the frame, the first metal conductor has a first free end and a second free end, the first metal conductor is extendedly coupled from a first extension point between the first free end and the second free end to the first feeding point, and the first metal conductor is coupled from a second extension point between the first extension point and the second free end to a first ground terminal via a passive component; the second metal conductor extends at least toward the longitudinal direction of the frame, the second metal conductor has a first endpoint adjacent to the second free end of the first metal conductor and a second endpoint away from the second free end of the first metal conductor, the second metal conductor is extendedly coupled from the first endpoint to a second ground terminal and from the second endpoint to a third ground terminal respectively, and the second metal conductor is coupled from between the first endpoint and the second endpoint to the second feeding point; the extension metal piece coupled between the second free end of the first metal conductor and the first endpoint of the second metal conductor to extend at least one of a plurality of resonant paths of the antenna, and the plurality of resonant paths includes a low frequency resonant path, a 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuan A. Pham whose telephone number is              (571) 272-8097, the fax number is (571) 273-8097 and the email is tuan.pham01@uspto.gov.  The examiner can normally be reached on Monday through Friday, 8:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Yuwen (Kevin) Pan can be reached on (571) 272-7855.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TUAN PHAM/           Primary Examiner, Art Unit 2649